Citation Nr: 0001422	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
August 1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted the veteran service 
connection for generalized anxiety disorder, with an assigned 
evaluation of 30 percent.  The assigned evaluation was 
effective the day after the veteran was separated from active 
duty.


REMAND

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current 30 percent 
evaluation assigned for his generalized anxiety disorder does 
not adequately reflect the severity of that disability.  He 
contends that his service-connected psychiatric disability 
should be rated 70 percent.  He contends that his psychiatric 
disability renders him isolated and unable to interact with 
others.  Although the veteran is employed, he maintains that 
his psychiatric disability renders him unable to work with or 
around other people, results in poor performance, and has 
caused him to be terminated from several jobs.  Therefore, a 
favorable determination has been requested.

In testimony presented during a February 1998 personal 
hearing at the RO, and during a November 1999 hearing before 
a travel section of the Board, chaired by the undersigned 
Board member, the veteran and his parents testified that he 
has lost several jobs since active service due to his 
service-connected psychiatric disability.  Specifically, the 
veteran noted he was terminated from L.V. Danado, also known 
as Lugari Enterprises.   The veteran noted that at his 
current job for Smith Security he had been fired from various 
work sites.  Despite this testimony, the claims file contains 
no employment records.  

The veteran also testified that in March 1997, police 
officers in Ecorse, Michigan, took him to a private hospital 
after he made a public suicide attempt.  No police records 
regarding this incident have been obtained.  

Finally, after a careful review of the veteran's testimony it 
is still unclear to the Board whether the veteran is 
currently receiving psychiatric treatment from VA or private 
care-givers.  In this regard, the Board also notes that the 
veteran's most recent VA psychiatric examination was 
conducted in  June 1997.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disability since October 
1998.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of employment for all his employers since 
separation from service in August 1996, 
including L.V. Danado, Lugari 
Enterprises, Smith Security, and any 
current employer.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any personnel records 
indicated, to include the reason for 
termination of employment, if 
appropriate.

3. The RO should obtain from the Ecorse, 
Michigan, local law enforcement agency 
any police reports or other reports that 
have been filed in connection with the 
veteran, to include any reports filed in 
conjunction with the veteran's March 1997 
hospitalization.  If such records are not 
available, cannot be located, or cannot 
be obtained after a reasonable effort, 
documentation to this effect should be 
associated with the claims file.

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
extent of the veteran's generalized 
anxiety disorder.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically address 
the effect of the service-connected 
generalized anxiety disorder on the 
veteran's social and industrial 
adaptability.  A complete rationale for 
all opinions expressed should be given.

5.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for generalized 
anxiety disorder.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

